DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 10-13, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hutchinson (US 10,748,016).
Regarding claim 1, Hutchinson discloses a method, comprising: 
receiving a video signal 100 that comprises a time series of images of a face of a human 1 (figures 1, 3, column 4, lines 23-30), wherein the images in the time series of images comprise a set of landmark points in the face (figure 7A); 
applying tracking processing to the video signal to reveal variations over time of at least one image parameter at the set of landmark points in the human face (c. 6, l. 45-67); 

applying processing to the set of variation signals, the processing comprising artificial neural network (see figure 7A) processing to produce a reconstructed PhotoPletysmoGraphy (PPG) signal (c. 5, l. 5-30); and estimating a heart rate variability of a variable heart rate of the human as a function of the reconstructed PPG signal (c. 5, lines 5-30).
Regarding claim 3, Hutchinson discloses calculating a driver attention level indicator from the estimated heart rate variability (c. 1, l. 20-43, c. 6, lines 14-22).
Regarding claim 4, Hutchinson discloses wherein the method is implemented on board a vehicle driven by a driver (figure 1) and wherein the video signal received comprises a time series of images of the face of the driver (figures 3, 1).
Regarding claim 5, Hutchinson discloses wherein the video signal is indicative of the heart pulsatile activity of the heart of the driver and the driver attention level indicator is indicative of drowsiness of the driver (c. 1, l. 20-42, c. 3, l. 32-50).
Regarding claim 6, Hutchinson discloses issuing a drowsiness alert to the driver as a function of the driver attention level indicator (c. 4, l. 30-39).
Regarding claim 10, Hutchinson discloses wherein applying processing to the set of variation signals, processing comprises obtaining a relative variation of the at least one image parameter between subsequent images in the video signal (c. 5, lines 32-43).
Regarding claim 11, Hutchinson discloses a non-transitory storage medium storing a computer program loadable in a memory of at least one processing circuit, the computer program including software code for executing the steps of the method of claim 1 when executed by at least one processing circuit (c. 3, l. 55-62).
Regarding claim 12, Hutchinson discloses a system comprising:
	a video-recording device 5 configured to record a video signal that comprises a time series of images of a face of a human 1 (figures 1, 3, col. 4, lines 23-30), wherein the images in the time series of images comprise a set of landmark points in the face (figure 7A); and
	processing circuitry 10 coupled to the video-recording device to receive the video signal therefrom (figure 2), the processing circuitry comprising artificial neural network processing circuits (figure 7A) and being configured to estimate heart rate variability of a variable heart rate as a function of a reconstructed PhotoPletysmoGraphy (PPG) signal (c. 5, l. 5-30) by applying tracking processing to the video signal to reveal variations over time of at least one image parameter at the set of landmark points in the human face (c. 6, l. 45-67), generating a set of variation signals indicative of variations revealed at respective landmark points in the set of landmark points (figure 7A), the variation 
Regarding claim 13, Hutchinson discloses PPG sensing circuitry configured to sense a sample set of PPG signals included in a training set of signals, the sample set of PPG signals sensed over a given time duration indicative of heart pulsatile activity occurring with a variable heart rate, the PPG sensing circuitry configured to be disabled at the expiry of a given time duration (c. 7, l. 32-40).
Regarding claim 17, Hutchinson discloses a system comprising:
	a video-recording device 5 configured to record a video signal that comprises a time series of images of a face of a human 1 (figures 1, 3, c. 4, l. 23-30), wherein the images in the time series of images comprise a set of landmark points in the face (figure 7A);
processing circuitry 10; and 
	a non-transitory storage medium storing a computer program that includes software code that, when executed by the processing circuitry (c. 3, l. 55-62), causes the processing circuitry to perform a method comprising:

	generating a set of variation signals indicative of variations revealed at respective landmark points in the set of landmark points, the variation signals being indicative of heart pulsatile activity occurring with a variable heart rate (c. 5, l. 5-30);
	applying processing to the set of variation signals, the processing comprising artificial neural network processing (figure 7A) to produce a reconstructed PhotoPletysmoGraphy (PPG) signal (c. 5, l. 5-30); and
	estimating a heart rate variability of a variable heart rate of the human as a function of the reconstructed PPG signal (c. 5, l. 5-30).
Regarding claim 19, Hutchinson discloses calculating a driver attention level indicator from the estimated heart rate variability (c. 1, l. 20-43, c. 6, lines 14-22).
Regarding claim 20, Hutchinson discloses wherein applying processing to the set of variation signals, processing comprises obtaining a relative variation of the at least one image parameter between subsequent images in the video signal (c. 5, l. 32-43). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson in view of Vardaro (US 2019/0391581).
Regarding claims 2 and 18, Hutchinson discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose long short-term memory processing. Vardaro teaches the use of long short-term memory processing (paragraphs 192, 199). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include long short-term memory processing to the method of Hutchinson as taught by Vardaro for the purpose of effectively detecting an attention state of a driver. 

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson in view of Patel (US 2019/0099118).
Regarding claims 7 and 16, Hutchinson discloses all of the claimed subject matter as set forth above in the rejection of claim 1, but does not disclose causing a driver assistance system to take over control of the vehicle as a function of the driver attention level indicator. Patel teaches the use of causing a driver assistance system to take over control of a vehicle as a function of a driver attention level indicator (paragraph 48). It would have been obvious to one of ordinary skill in the art before the effective filing . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson in view of Sicconi (US 2019/0213429).
Regarding claim 14, Hutchinson discloses all of the claimed subject matter as set forth above in the rejection of claim 13, but does not disclose the video-recording device being a smart-phone comprising a camera. Sicconi teaches the use of a video-recording device being a smart-phone comprising a camera (paragraph 60, figure 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the video-recording device being a smart-phone comprising a camera to the system of Hutchinson as taught by Sicconi for the purpose of effectively recording the video signal.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson and Sicconi  as applied to claim 14 above, and further in view of Srivastava (US 2019/0087690).
Regarding claim 15, Hutchinson (modified by Sicconi) discloses all of the claimed subject matter as set forth above in the rejection of claim 14, but does not disclose the camera comprising a low frame-rate camera. Srivastava teaches the use of a low frame-rate camera (p. 30). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the camera comprising a low frame-rate camera to the system of Hutchinson (modified by Sicconi) as taught by Srivastava for the purpose of effectively recording the video signal.

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fung, Shimizu, and Kim disclose driver monitoring systems. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
							/ANH V LA/                                                                                     Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
March 25, 2022